Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s amendment which was filed on 11/01/2021 and has been entered. Claims 1, 7, 12 and 18 have been amended. Claims 4 and 15 have been cancelled. No claims have been added. Claims 1-3, 5-14 and 16-20 are pending in this application, with claims 1, 7, 12 and 18 being independent.

Response to Arguments
Applicant's arguments filed 11/012021 have been fully considered but they are not persuasive.
With respect to claim 1, limitations from dependent claim 4 has been incorporated into independent claim 1. Applicant submits the applied art does not disclose “the customized ringback tone can be played even when the called party is in a busy state”, the busy state corresponding to the claimed non-idle state (Remarks page 9), wherein the non-idle state is determined from a busy message. Examiner respectfully disagrees. 
	Wang discloses determining state information in steps 106-108 of Fig. 1B: the T_MSC sends the IAM to the called terminal (Called). The T_MSC pages the called terminal, and sends the state information of the called terminal to the O_MSC via an Address Complete Message (ACM). Examiner interprets the claimed busy state corresponding to a state where the called party is unavailable to answer the incoming call. Wang further discloses the called terminal may automatically obtain the ringback tone indication value from the called party. The ringback tone indication value, also referred to as cause value, corresponds the claimed busy state because the value indicates the particular state of 
Claim 12 recites limitations similar to those of claim 1. Claims dependent upon claim 1, claim 12 and it’s corresponding dependent claims remain rejected for the reasons discussed above. 
With respect to claims 7 and 18, Applicant submits the applied art does not disclose the message sent comprises a non-idle identifier nor implementing, by the status prompt application server in response to the first multimedia request carrying the non-idle identifier, multimedia capability negotiation with a calling terminal device. Examiner respectfully disagrees. 
As discussed above, Examiner interprets the claimed busy state corresponding to a state where the called party is unavailable to answer the incoming call. Wang discloses the called terminal may automatically obtain the ringback tone indication value from the called party. The ringback tone indication value, also referred to as cause value, corresponds the claimed busy state because the value indicates the particular state of the called party (see page 3, Table 4). In accordance with the corresponding ringback tone indication value, in Step 115 the RBTS searches for the corresponding real time ringback tone according to the ringback tone indication value to send a preset ringback tone to the calling party. Wu et al. is relied upon for the multimedia negotiation with the calling party. Once the ringback tone is selected for playing to the calling party as disclosed by Wang, it would have been obvious to a person of ordinary skill in the art to implement multimedia negotiation as discussed by Wu et al. to determine whether the calling party is capable of receiving the ringback tone. Therefore, the rejection of claims 7 and 18 and their corresponding dependent claims are maintained for the reasons discussed above.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0108334 (“Wang et al.”) in view of EP 2157767 (“Wu et al.”).

Regarding claim 1, Wang et al. discloses a status prompt multimedia playing method, comprising: 
receiving a call request sent by a calling terminal device to a called terminal device (Fig. 1A-1B calling terminal and called terminal, incoming call received by O_MSC); 
receiving a call busy message, a call waiting message, or a call hold message sent by the called terminal device, and determining, based on the call busy message or the call waiting message, that the called terminal device is in the non-idle state (Wang, determining state information in steps 106-108 of Fig. 1B: the T_MSC sends the IAM to the called terminal (Called). The T_MSC pages the called terminal, and sends the state information of the called terminal to the O_MSC via an Address Complete Message (ACM). Examiner interprets the claimed busy state corresponding to a state where the called party is unavailable to answer the incoming call);
determining that a called party of the called terminal device has customized status prompt multimedia (Wang further discloses the called terminal may automatically obtain the ringback tone indication value from the called party. The ringback tone indication value, also referred to as cause 
sending, based on the determining that the called terminal device is in the non-idle state and the determining that the called party of the called terminal device has customized status prompt multimedia, a first multimedia request to a status prompt application server (Fig. 1B, RBTS), wherein the first multimedia request causes the status prompt application server to play the status prompt multimedia for the calling terminal device (Fig. 1B, step 116 play real time ringback tone).  
	Wang et al. does not specify the first multimedia request sent to the status prompt application server to implement multimedia capability negotiation between the status prompt server and calling terminal device.
	In a similar field of endeavor, Wu et al. also discloses a method of playing ringback to a calling user. Specifically, in para. [0078-0083] settings determine whether a caller tone or callee tone is played based on a detected condition. Additionally, CSCF determines whether callee and caller are multimedia ringback tone (MRBT) server subscribers. Examiner interprets multimedia negotiation as determining subscriber status.
	It would have been obvious to a person of ordinary skill in the art to modify Wang et al. to include the negotiation step disclosed by Wu et al. in order to determine whether the calling device is capable of playing the callee multimedia ringback tone and therefore make the appropriate selection to send back to the calling party device.

Regarding claim 2, Wang et al. in view of Wu et al. discloses the method of claim 1, wherein the implementing multimedia capability negotiation between the status prompt application server and the calling terminal device comprises: 
receiving a first multimedia response sent by the status prompt application server, wherein the first multimedia response comprises a multimedia capability set of the status prompt application server (Wu, Fig. 10, INVITE offer 0101); 	
sending a second multimedia request comprising the multimedia capability set of the status prompt application server to the calling terminal device (Wu, Fig. 10, 0102determine whether to play the caller tone or the callee tone according to user settings and caller-tone flag in the INVITE message, INVITE 0103); 
receiving a second multimedia response sent by the calling terminal device, wherein the second multimedia response comprises a multimedia capability set of the calling terminal device (Wu, Fig. 10, 0109 get the early media DDP of the MRS, 0111 early tone media negotiation); and 
sending a first multimedia acknowledgement message to the status prompt application server, wherein the first multimedia acknowledgement message comprises the multimedia capability set of the calling terminal device (Wu, Fig. 10, 0112 PRACK and 0113 send answer2 to MRS).  

Regarding claim 3, Wang et al. in view of Wu et al. discloses the method according to claim 1, further comprising: sending a notification message to the status prompt application server (Wang, Fig. 1B, ring back tone indication value is exchanged in messages 112-114), wherein the notification message comprises an indication of playing the status prompt multimedia (Wang, Fig. 1B, Play real time ringback tone at 116; [0074] Step 116: The RBTS plays the real time ringback tone to the calling terminal via the O_MSC, and the RBTS stops playing the default ringback tone. The real time ringback tone includes an 

Regarding claim 5, Wang et al. in view of Wu et al. discloses the method according to claim 1, wherein the first multimedia request comprises a status prompt identifier and a non-idle identifier, and 
wherein the non-idle identifier is a call busy identifier, a power-off identifier, a call waiting identifier, a call hold identifier, a network busy identifier, a network fault identifier, an incoming call barring identifier, an anti-fraud identifier, an owed restriction identifier, or a terminating call barring identifier (Wang, [0067]current state of the called terminal is not idle, for example, the current state of the called terminal is busy, turned off or out of service area, the T_MSC transparently transmits a voice prompt, which indicates that the called party is busy, turned off or out of service area, to the calling terminal via the O_MSC).  

Regarding claim 6, Wang et al. in view of Wu et al. discloses the method according to claim 5, wherein the status prompt identifier is carried in a contact header field of the first multimedia request, and wherein the non-idle identifier is carried in an alert-info header field of the first multimedia request (Wu, [0080] The tone ID may be carried in a new SIP header field or an extended header field, or an extended SDP. Particularly, the flag may be set in a Contact header field; for example, "caller-tone" is added to Schemes of Contact).  

Regarding claim 7, Wang et al. discloses a status prompt multimedia playing method, comprising: 
receiving a first multimedia request sent by a telephony application server (TAS) (Fig. 1B, T_MSC), wherein the first multimedia request comprises a non-idle identifier (Wang, determining state information in steps 106-108 of Fig. 1B: the T_MSC sends the IAM to the called terminal (Called). The 
playing status prompt multimedia corresponding to the non-idle identifier for the calling terminal device (fig. 1B, 116 play ringback tone).  
Wang et al. does not specify the status prompt application server implementing, in response to the first multimedia request carrying the non-idle identifier, multimedia capability negotiation with a calling terminal device.
	In a similar field of endeavor, Wu et al. also discloses a method of playing ringback to a calling user. Specifically, in para. [0078-0083] settings determine whether a caller tone or callee tone is played based on a detected condition. Additionally, CSCF determines whether callee and caller are multimedia ringback tone (MRBT) server subscribers. Examiner interprets multimedia negotiation as determining subscriber status.
It would have been obvious to a person of ordinary skill in the art to modify Wang et al. to include the negotiation step disclosed by Wu et al. in order to determine whether the calling device is capable of playing the callee multimedia ringback tone and therefore make the appropriate selection to send back to the calling party device.

Regarding claim 8, Wang et al. in view of Wu et al. discloses the method of claim 7, wherein the implementing multimedia capability negotiation with a calling terminal device comprises: 
sending, by a status prompt application server, a first multimedia response to the TAS, wherein the first multimedia response comprises a multimedia capability set of the status prompt application server (Wu, MRBT, Fig. 10, INVITE offer 0101, 0102 determine whether to play the caller tone or the callee tone according to user settings and caller-tone flag in the INVITE message, INVITE 0103); and 
receiving a first multimedia acknowledgement message sent by the TAS, wherein the first multimedia acknowledgement message comprises a multimedia capability set of the calling terminal device (Wu, Fig. 10, 0109 get the early media DDP of the MRS, 0111 early tone media negotiation, 0112 PRACK and 0113 send answer2 to MRS).    

Regarding claim 10, Wang et al. in view of Wu et al. discloses the method of claim 8, wherein the playing status prompt multimedia corresponding to the non-idle identifier for the calling terminal device comprises: starting a timer after receiving the first multimedia acknowledgement message; and when the timer expires, playing the status prompt multimedia corresponding to the non-idle identifier for the calling terminal device ([0039] if the called terminal, within a time period, has not sent a cause value, in other words, if the cause value is null, the corresponding ringback tone will be a default ringback tone or a traditional ringback tone and the ringback tone unit may send the default ringback tone or the traditional ringback tone to the calling terminal. After the time period, if the called terminal sends a cause value, the corresponding real time ringback tone, such as real time ringback tones 1-5 as shown in Table 1, will be played according to the cause value. Examiner notes that to determine a time period as disclosed by Wang, [0039] a timer would need to be started).

Regarding claim 9, Wang et al. in view of Wu et al. discloses the method of claim 7, wherein the playing status prompt multimedia corresponding to the non-idle identifier for the calling terminal device comprises: 
receiving a notification message sent by the TAS, wherein the notification message comprises an indication of playing the status prompt multimedia (Wang, Fig. 1B, ring back tone indication value is exchanged in messages 112-114); and;
playing, according to the indication, the status prompt multimedia corresponding to the non- idle identifier for the calling terminal device (Wang, Fig. 1B, Play real time ringback tone at 116; [0074] Step 116: The RBTS plays the real time ringback tone to the calling terminal via the O_MSC, and the RBTS stops playing the default ringback tone. The real time ringback tone includes an audio explanation of the reason why the called party rejects the call).  

Regarding claim 11, Wang et al. in view of Wu et al. discloses the method according to claim 7, wherein a status prompt identifier is carried in a contact header field of the first multimedia request, and wherein the non-idle identifier is carried in an alert-info header field of the first multimedia request (Wu, [0080] The tone ID may be carried in a new SIP header field or an extended header field, or an extended SDP. Particularly, the flag may be set in a Contact header field; for example, "caller-tone" is added to Schemes of Contact).    

Regarding claim 12, Wang et al. discloses a telephony application server (Fig. 1B, T_MSC), comprising: at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to: 
receive a call request sent by a calling terminal device to a called terminal device (Fig. 1A-1B calling terminal and called terminal, incoming call received by O_MSC);  

determine that a called party of the called terminal device has customized status prompt multimedia (Wang further discloses the called terminal may automatically obtain the ringback tone indication value from the called party. The ringback tone indication value, also referred to as cause value, corresponds the claimed busy state because the value indicates the particular state of the called party (see page 3, Table 4). In accordance with the corresponding ringback tone indication value that is set for the current state or the mode of the terminal, in Step 115 the RBTS searches for the corresponding real time ringback tone according to the ringback tone indication value and sends the ringback tone to the calling party); and 
send a first multimedia request to a status prompt application server (Fig. 1B, RBTS), wherein the first multimedia request causes the status prompt application server to play the status prompt multimedia for the calling terminal device (Fig. 1B, step 116 play real time ringback tone).  
Wang et al. does not specify the status prompt application server implementing multimedia capability negotiation with a calling terminal device.
	In a similar field of endeavor, Wu et al. also discloses a method of playing ringback to a calling user. Specifically, in para. [0078-0083] settings determine whether a caller tone or callee tone is played based on a detected condition. Additionally, CSCF determines whether callee and caller are multimedia 
	It would have been obvious to a person of ordinary skill in the art to modify Wang et al. to include the negotiation step disclosed by Wu et al. in order to determine whether the calling device is capable of playing the callee multimedia ringback tone and therefore make the appropriate selection to send back to the calling party device.

Regarding claim 13, Wang et al. in view of Wu et al. discloses the telephony application server according to claim 12, wherein the one or more memories stores the programming instructions for execution by the at least one processor to further to: 
receiving a first multimedia response sent by the status prompt application server, wherein the first multimedia response comprises a multimedia capability set of the status prompt application server (Wu, Fig. 10, INVITE offer 0101); 	
sending a second multimedia request comprising the multimedia capability set of the status prompt application server to the calling terminal device (Wu, Fig. 10, 0102determine whether to play the caller tone or the callee tone according to user settings and caller-tone flag in the INVITE message, INVITE 0103); 
receiving a second multimedia response sent by the calling terminal device, wherein the second multimedia response comprises a multimedia capability set of the calling terminal device (Wu, Fig. 10, 0109 get the early media DDP of the MRS, 0111 early tone media negotiation); and 
sending a first multimedia acknowledgement message to the status prompt application server, wherein the first multimedia acknowledgement message comprises the multimedia capability set of the calling terminal device (Wu, Fig. 10, 0112 PRACK and 0113 send answer2 to MRS).  

Regarding claim 14, Wang et al. in view of Wu et al. discloses the telephony application server according to claim 12, wherein the one or more memories stores the programming instructions for execution by the at least one processor further to send a notification message to the status prompt application server(Wang, Fig. 1B, ring back tone indication value is exchanged in messages 112-114), wherein the notification message comprises an indication of playing the status prompt multimedia (Wang, Fig. 1B, Play real time ringback tone at 116; [0074] Step 116: The RBTS plays the real time ringback tone to the calling terminal via the O_MSC, and the RBTS stops playing the default ringback tone. The real time ringback tone includes an audio explanation of the reason why the called party rejects the call, see also [0035] regarding voice prompts).  

Regarding claim 16, Wang et al. discloses the telephony application server according to claim 12, 	wherein the first multimedia request comprises a status prompt identifier and a non-idle identifier (Wang, [0067] Steps 106-108: The T_MSC sends the IAM to the called terminal (Called). The T_MSC pages the called terminal, and sends the state information of the called terminal to the O_MSC via an Address Complete Message (ACM) when the called terminal is in idle state. If the current state of the called terminal is not idle, the T_MSC transparently transmits a voice prompt, which indicates that the called party is busy, turned off or out of service area, to the calling terminal via the O_MSC), and 
wherein the non-idle identifier is a call busy identifier, a power-off identifier, a call waiting identifier, a call hold identifier, a network busy identifier, a network fault identifier, an incoming call barring identifier, an anti-fraud identifier, an owed restriction identifier, or a terminating call barring identifier (Wang, [0067] current state of the called terminal is not idle, for example, the current state of the called terminal is busy, turned off or out of service area).  

Regarding claim 17, Wang et al. in view of Wu et al. discloses the telephony application server according to claim 16, wherein the status prompt identifier is carried in a contact header field of the first multimedia request, and wherein the non- idle identifier is carried in an alert-info header field of the first multimedia request (Wu, [0080] The tone ID may be carried in a new SIP header field or an extended header field, or an extended SDP. Particularly, the flag may be set in a Contact header field; for example, "caller-tone" is added to Schemes of Contact).    

Regarding claim 18, Wang et al. discloses a status prompt application server (Fig. 1B, ringback tone server (RBTS), comprising: at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor ([0016] the ringback tone indicating unit, capable of sending a ringback tone indication value via the information transceiving unit according to the notification) to: 
receive a first multimedia request sent by a telephony application server (TAS) (Fig. 1B, T_MSC), wherein the first multimedia request comprises a non-idle identifier (Wang, determining state information in steps 106-108 of Fig. 1B: the T_MSC sends the IAM to the called terminal (Called). The T_MSC pages the called terminal, and sends the state information of the called terminal to the O_MSC via an Address Complete Message (ACM). Examiner interprets the claimed busy state corresponding to a state where the called party is unavailable to answer the incoming call. The ringback tone indication value, also referred to as cause value, corresponds the claimed busy state because the value indicates the particular state of the called party (see page 3, Table 4). In accordance with the corresponding ringback tone indication value that is set for the current state or the mode of the terminal, in Step 115 the RBTS searches for the corresponding real time ringback tone according to the ringback tone indication value and sends the ringback tone to the calling party); and

Wang et al. does not specify the status prompt application server implementing, in response to the first multimedia request carrying the non-idle identifier, multimedia capability negotiation with a calling terminal device.
	In a similar field of endeavor, Wu et al. also discloses a method of playing ringback to a calling user. Specifically, in para. [0078-0083] settings determine whether a caller tone or callee tone is played based on a detected condition. Additionally, CSCF determines whether callee and caller are multimedia ringback tone (MRBT) server subscribers. Examiner interprets multimedia negotiation as determining subscriber status.
	It would have been obvious to a person of ordinary skill in the art to modify Wang et al. to include the negotiation step disclosed by Wu et al. in order to determine whether the calling device is capable of playing the callee multimedia ringback tone and therefore make the appropriate selection to send back to the calling party device.

Regarding claim 19, Wang et al. in view of Wu et al. discloses the status prompt application server according to claim 18, wherein the one or more memories stores the programming instructions for execution by the at least one processor further to: 
send a first multimedia response to the TAS, wherein the first multimedia response comprises a multimedia capability set of the status prompt application server (Wu, MRBT, Fig. 10, INVITE offer 0101, 0102 determine whether to play the caller tone or the callee tone according to user settings and caller-tone flag in the INVITE message, INVITE 0103); and 
receive a first multimedia acknowledgement message sent by the TAS, wherein the first multimedia acknowledgement message comprises a multimedia capability set of the calling terminal 

Regarding claim 20, Wang et al. in view of Wu et al. discloses the status prompt application server according to claim 18, wherein the one or more memories stores the programming instructions for execution by the at least one processor further to: 
receive a notification message sent by the TAS, wherein the notification message comprises an indication of playing the status prompt multimedia (Wang, Fig. 1B, ring back tone indication value is exchanged in messages 112-114); and 
play, according to the indication, the status prompt multimedia corresponding to the non-idle identifier for the calling terminal device (Wang, Fig. 1B, Play real time ringback tone at 116; [0074] Step 116: The RBTS plays the real time ringback tone to the calling terminal via the O_MSC, and the RBTS stops playing the default ringback tone. The real time ringback tone includes an audio explanation of the reason why the called party rejects the call).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIRAPON INTAVONG/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652